     Case 3:18-cv-00522-MMD-CLB Document 39 Filed 08/13/21 Page 1 of 2



1                             UNITED STATES DISTRICT COURT

2                                     DISTRICT OF NEVADA

3                                                ***

4     TERON FRANKLIN,                                    Case No. 3:18-CV-0522-MMD-CLB
5                                        Plaintiff,        ORDER DENYING AS MOOT
                                                           SECOND APPLICATION TO
6           v.                                           PROCEED IN FORMA PAUPERIS
7     STATE OF NEVADA, et al.,                                       [ECF No. 38]
8                                     Defendants.
9

10          Before the Court is Plaintiff Teron Franklin’s (“Franklin”) application to proceed in

11   forma pauperis (“IFP”), which is the second IFP application Franklin filed in this case.

12   (ECF No. 38.)

13          On August 16, 2019, Franklin was granted IFP status in the screening order. (ECF

14   No. 6.) Franklin appealed the screening order, which dismissed his case in its entirety.

15   (ECF No. 11.) The Ninth Circuit affirmed in part, reversed in part, and remanded the case

16   with instructions. (ECF No. 13.) Thereafter, the Court vacated the original screening

17   order, (ECF No. 6), and entered a second screening order allowing Franklin to proceed

18   as to certain claims. (ECF Nos. 17,19.) The second screening order was silent at

19   Franklin’s IFP status. (Id.) Although the substance of the original screening order was

20   vacated; the Court considers Franklin to still be proceeding IFP. Therefore, the Court

21   enters the following orders:

22          1.     Franklin’s second application to proceed in forma pauperis, (ECF No. 38),

23   is DENIED as moot.

24          2.     Franklin’s application to proceed in forma pauperis, (ECF No. 5), was

25   granted and remains effective.

26          3.     Franklin is not required to pay an initial installment fee. Nevertheless, the

27   full filing fee will be due, pursuant to 28 U.S.C. § 1915, as amended by the PLRA. The

28   movant herein is permitted to maintain this action to conclusion without the necessity of
     Case 3:18-cv-00522-MMD-CLB Document 39 Filed 08/13/21 Page 2 of 2




1    prepayment of fees or costs or the giving of security therefor. The order granting in forma

2    pauperis status does not extend to the issuance and/or service of subpoenas at

3    government expense.

4           4.      Pursuant to 28 U.S.C. § 1915, as amended by the PLRA, the Nevada

5    Department of Corrections will pay to the Clerk of the United States District Court, District

6    of Nevada, 20% of the preceding month’s deposits to the account of Teron Franklin,

7    #60567 (in months that the account exceeds $10.00) until the full $350 filing fee has been

8    paid for this action.

9           5.      The Clerk of Court is directed to send a copy of this order to the attention of

10   Chief of Inmate Services for the Nevada Department of Prisons, P.O. Box 7011, Carson

11   City, NV 89702.

12          6.      Even if this action is dismissed, or is otherwise unsuccessful, the full filing

13   fee will still be due, pursuant to 28 U.S.C. §1915, as amended by the PLRA.

14           DATED: August 13, 2021.

15
                                                                    ______
16                                              UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26
27

28

                                                   2
